
	

113 HR 4895 IH: Microbead-Free Waters Act of 2014
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4895
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the sale or distribution of cosmetics containing synthetic plastic microbeads.
	
	
		1.Short titleThis Act may be cited as the Microbead-Free Waters Act of 2014.
		2.Prohibition against sale or distribution of cosmetics containing synthetic plastic microbeads
			(a)In generalSection 601 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361) is amended by adding at the
			 end the following:
				
					(f)If it contains synthetic plastic microbeads..
			(b)ApplicabilityThe amendment made by subsection (a) applies beginning on January 1, 2018.
			
